AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Federal National Mortgage Association, et                     DEFAULT
al.                                                    JUDGMENT IN A CIVIL CASE
                       Plaintiff,
       v.                                              Case Number: 2:17-cv-01498-APG-VCF
Mu-Ra LLC


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is entered as follows:

ORDER that Fannie Mae's Deed of Trust recorded on June 7, 2006 in the Office of the Clark County, Nevada
Recorder as Book and Instrument Number 20060607-0000822 (the "Deed of Trust") against the property
located at 2060 Rancho Lake Drive, #108, Las Vegas, Nevada 89108 (APN 139-19-612-162) (hereinafter the
"Property") was not extinguished by the Trustee's Deed Upon Sale recorded November 10, 2014 in the Office
of the Clark County, Nevada Recorder as Book and Instrument Number 20141110-0002830.
FURTHER ORDER that Fannie Mae's Deed of Trust remains a valid encumbrance against the Prope11y and
that any interest acquired by MU-RA or its successors or assigns is subject to the Deed of Trust.
FURTHER ORDER that the Lis Pendens recorded June 2, 2017 in the Office of the Clark County, Nevada
Recorder as Book and Instrument Number 201706020003329 shall be expunged.

         9/3/19
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ A. Reyes
                                                             Deputy Clerk
